Citation Nr: 0303078	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for boils, diagnosed as 
hidradenitis suppurativa.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to October 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the benefit sought on 
appeal.

The Board notes that regardless of the RO's disposition of 
the veteran's claim for service connection for boils, the 
Board is precluded from considering the substantive merits of 
the claim without first finding that new and material 
evidence has been submitted.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  See also Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001). Therefore, although 
this issue was certified to the Board as entitlement to 
service connection for boils, the Board finds that the issue 
is more appropriately characterized as whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for boils.  This is 
significant, because in cases where there is a prior final 
decision, the Board is required to determine whether new and 
material evidence has been presented before reopening the 
claim and adjudicating the claim of entitlement to service 
connection on the merits.  Id.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  In an unappealed rating decision dated May 1999, the RO 
denied service connection for boils.

3.  The evidence associated with the claims file subsequent 
to the May 1999 rating decision is new, and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for 
boils.

4.  During service, the veteran was treated for boils on his 
right thigh and buttocks.

5.  Following service, the veteran was treated for boils of 
the groin and buttocks and was diagnosed with hidradenitis 
suppurativa.

6.  There is competent medical evidence of record causally 
relating the veteran's current skin disorder, diagnosed as 
hidradenitis suppurativa, to his active service.


CONCLUSION OF LAW

1.  The May 1999 rating decision denying the veteran's claim 
for service connection for boils is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.  The evidence associated with the veteran's claims file 
subsequent to the RO's May 1999 rating decision is new and 
material, and the veteran's claim for service connection for 
boils is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.156(a) (2002).

3.  The veteran's boils, diagnosed as hidradenitis 
suppurativa, were incurred during his active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b), 5108 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for boils on the 
basis that he has submitted new and material evidence not 
only sufficient to reopen his claim, but also sufficient to 
grant service connection.  

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision and 
the statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  The RO indicated that it would review the 
information of record and determine what additional 
information is needed to process the veteran's claim.  The RO 
also informed the veteran of what the evidence must show in 
order to grant service connection, as well as provided a 
detailed explanation of why the requested benefits were not 
granted.  In addition, the rating decision and the statement 
of the case included the criteria for reopening previously 
denied claims and for granting service connection, as well as 
other regulations pertaining to his claim.  Similarly, 
letters to the veteran, from the RO, notified the veteran as 
to what kind of information was needed from him, and what he 
could do to help his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (requiring VA to notify the veteran 
of what evidence he was required to provide and what evidence 
VA would attempt to obtain).  Accordingly, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded a videoconference Board hearing before the 
undersigned Board Member and the veteran was afforded a VA 
examination.  The veteran and his representative have not 
made the Board aware of any additional evidence that should 
be obtained prior to appellate review, and the Board is 
satisfied that the requirements under the VCAA have been met.  
As such, the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92.

The Board observes that the veteran's claim of entitlement to 
service connection for boils was first considered and denied 
in May 1999.   The veteran's claim was originally denied on 
the basis that there was no evidence of a chronic disorder 
after the veteran's treatment for a boil during service.  The 
veteran was informed of his appellate rights in a letter 
dated June 1999.  The veteran did not file a notice of 
disagreement (NOD), and the decision became final.  See 
38 U.S.C.A. § 7105. Therefore, although this issue was 
certified to the Board as entitlement to service connection 
for boils, the Board finds that the issue is more 
appropriately characterized as whether new and material 
evidence has been presented to reopen a claim for service 
connection.  This is significant because, in cases where 
there is a prior final decision, the Board is required to 
determine whether new and material evidence has been 
presented before reopening the claim and adjudicating the 
claim for service connection on the merits.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  In addition, where the veteran files 
a NOD, but fails to perfect his appeal within sixty days of 
the date on which the statement of the case was mailed or 
within one year from the date of mailing the notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.204(b), 20.302(b), 20.1103.  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. § 5108.  In this case, the veteran 
did not file a NOD after the May 1999 rating decision.  
Therefore, this rating decision is final and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with regard to a claim that was disallowed, the Secretary 
must reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  Since 
the current claim was filed prior to that date, the old 
version of the regulation is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Black's Law Dictionary 1203 (6th ed. 1990)).  
Second, the evidence must actually be shown to be "new," 
and not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  In other words, the evidence cannot be cumulative or 
redundant.  See 38 C.F.R. § 3.156(a).  The final step of the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. 
Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean 
that the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge at 
1363 (citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Final Definition," 55 
Fed. Reg. at 52274 (1990)).  The credibility of the new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  If all of the tests are satisfied, the 
claim must be reopened.

As discussed earlier, the RO's May 1999 rating decision 
denied service connection for boils.   The RO's denial of 
service connection relied on the veteran's service medical 
records and the absence of post-service medical records.  The 
veteran's service medical records showed treatment for a boil 
of the buttocks in January 1980 and a boil of the thigh in 
May 1980, but did not indicate any treatment for boils 
between 1980 and his separation in 1982.  In addition, the RO 
noted that the veteran failed to report to a VA examination 
and failed to provide any evidence of treatment for boils 
following his service.

Additional evidence has been associated with the claims file 
since the RO's 1999 rating decision.  This evidence includes 
VA medical records, a VA examination report, and testimony 
from a November 2002 hearing.  The veteran's VA medical 
records, dated March 1985 to February 2001, show that the 
veteran was treated at various intervals for recurrent boils 
of the buttocks, axilla, gluteal fold, and groin.  The 
September 2001 VA examination report indicates that the 
veteran had hidradenitis suppurativa, that the veteran's May 
1980 in-service treatment for a boil was probably not the 
start of the veteran's skin disorder, and that the veteran 
may have had a predisposition to the skin disorder.  The 
transcript of the veteran's testimony at the November 2002 
hearing reflects that the veteran testified that he was 
treated many times during service for his boils, that he 
began receiving treatment at the VA Medical Center in 1984, 
and that his symptoms are consistent with those during 
service.

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
boils, diagnosed as hidradenitis suppurativa.  The evidence 
not only supports the veteran's contention that he currently 
has a diagnosed skin disorder, but the VA examiner provided 
an opinion as to the etiology of the veteran's skin disorder.  
Specifically, the Board notes that the VA medical records and 
VA examination report show a diagnosis of hidradenitis 
suppurativa and the VA examiner noted that the veteran may 
have been predisposed to hidradenitis suppurativa.  In 
addition, the veteran's VA medical records show treatment for 
his skin disorder since 1985.  The Board finds that this 
evidence is neither cumulative nor redundant, and that it is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the Board finds that the veteran 
submitted new and material evidence, and that his claim must 
be reopened.

The Board must now consider the veteran's reopened claim on 
the merits. A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  The mere fact of an 
in-service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2002).

The veteran's service medical records show that the veteran's 
December 1977 Report of Medical Examination for purposes of 
enlistment showed that clinical evaluation of the veteran's 
skin was normal.  He was treated twice in January 1980 for 
boils on the right side of his buttocks, of approximately 1-
centimeter in diameter.  Examination showed a tender, 
indurated mass on the right gluteal area extending into the 
anus.  Some purulent drainage was noted.  The diagnosis was a 
right perianal abscess.  

In addition, the veteran's service medical records indicate 
that he underwent incision and drainage of a boil on the 
right thigh in May 1980.  The contents were bloody and 
purulent.  The assessment was boil, no known allergies.   

The veteran's Report of Medical History, dated September 
1982, indicates that the veteran reported experiencing cysts.  
The examining provider noted that the veteran had a boil 
lanced in his groin area.

VA medical records dated March 1985 through February 2001 are 
also of record.  March and April 1985 records show that the 
veteran complained of a boil on his buttocks, with drainage.  

October 1985 records indicate that the veteran complained of 
a boil on the buttocks, dizziness, and generalized weakness.   
Examination showed a small elongated, indurated area of the 
left buttock, which was nontender.  The diagnosis was a 
questionable old abscess.

In June 1986, the veteran was seen for a scattered rash, of 
varying sizes, on the veteran's abdomen and back, which was 
erythematous.  The diagnosis was probable contact dermatitis.

December 1988 VA medical records indicate that the veteran 
underwent an incision and drainage of a right buttock 
abscess.  A history of recurrent buttock abscesses for about 
10 years, most with spontaneous drainage, was noted.  There 
was no history of inflammatory bowel symptoms.  Examination 
showed a 3 by 5-centimeter abscess on the right, 
superolateral to the anus.  A post-drainage record indicates 
that the wound was granulating well, without evidence of 
infection.

In January 1989, the veteran was seen for follow-up.  The 
veteran had no complaints as to his right buttock boil, but 
reported that he had the same problem on his left buttock, 
but with spontaneous drainage.  Examination showed good 
granulation of the right buttock, without purulence or 
discharge.  The left buttock area was productive of a red 
purulent discharge, which drained on its own.  The assessment 
was recurrent buttock boils, healing well.

A VA medical record dated September 1998 shows that the 
veteran complained of boils on his buttocks, with thick, 
yellow drainage.  A treatment note shows that the veteran 
reported draining of boils on the buttocks for 5 to 7 years.  
Examination showed scarring from healed boils and current 
drainage and pus.  The assessment was skin infection.

In October 1998, the veteran was treated for a history of 
persistently draining buttock boil, without evidence of 
abscess or tenderness.  Excision was recommended.

In April 2000, the veteran was treated for a recurrent boil 
and abscess.  Examination showed a perianal boil with 
drainage, tenderness, and a scar.  

In July 2000, the veteran again complained of recurrent boils 
in the perianal area.  A history of recurrent boils was noted 
and testing for Crohn's disease was recommended.

An October 2000 treatment note indicates that the veteran 
underwent a colonoscopy to rule out Crohn's disease, and that 
there was no evidence of Crohn's disease. A history of 
perianal fistulae was noted, as well as a history of 
inflammatory masses of the armpit and groin.  The examining 
provider noted that the veteran has had these masses since 
age 18 and that the veteran had undergone multiple surgeries 
to drain the abscesses.  Examination showed a 2 by 3 
centimeter, nontender, nonmobile mass of the right axilla, 
without pus and multiple draining abscesses of the bilateral 
gluteal folds.  The impression was hidradenitis suppurativa 
of the gluteal folds.

In November 2000, the veteran was seen with a history of 
treatment of hidradenitis suppurativa for 20 years, mostly in 
the gluteal region, with isolated axillary outbreaks.  
Examination showed indurated right buttock ulcer of the 
gluteal cleft with drainage.   There was no specific 
tenderness or inflamed area.  The diagnosis was hidradenitis 
suppurativa. 

A February 2001 VA medical record shows that the veteran was 
evaluated for hidradenitis suppurativa of the axilla, groin, 
and gluteal fold.  The veteran reported that he had 
improvement of his disorder with Cipro and Flagyl.  
Examination showed decreased boil of the axilla, a small 
draining ulcer of the right groin area, and multiple draining 
abscesses and hard indurated plaques throughout the gluteal 
area.  The impression was hidradenitis suppurativa.

The veteran was afforded a VA examination in connection with 
his claim in September 2001.  The examination report 
indicates that the veteran complained of extensive drainage 
and pain due to hidradenitis suppurativa of the groin and 
buttocks for approximately 20 years, unresolved by 
antibiotics.  He also complained of occasional boils in the 
axilla.  Physical examination showed no active hidradenitis 
of the axilla or groin.  Examination of the buttocks and 
gluteal cleft revealed extensive, firm, indurated, 
nonerythematous plaques of the bilateral buttocks, with focal 
areas of gross purulent discharge.  The diagnosis was 
extensive hidradenitis suppurativa, unresponsive to 
antibiotic therapy.  The examiner noted that he reviewed the 
claims file, and opined that "it [was] as likely as not that 
excision of the cyst/boil . . . on his right thigh in [May 
1980 was] not clearly related to starting this condition."  
He further opined that the veteran "probably had a 
predisposition to have hidradenitis suppurativa" and that 
the veteran's incision and drainage of a boil did "not 
indicate that this condition started secondary to that 
incision [and] drainage" in May 1980.

The veteran was also afforded a videoconference hearing 
before the undersigned Board Member in November 2002.  
According to the transcript, the veteran testified that he 
first received post-service treatment for his boils in 1984 
at a VA Medical Center, but that he did not receive the 
diagnosis of hidradenitis suppurativa until about two years 
ago.  He also testified that he applied for Social Security 
disability as a result of his skin disorder.  The veteran 
also stated that he was treated many times during service for 
his boils, sometimes as much as twice a month, but that the 
VA did not treat him as frequently following service.  He 
further stated that he had the same symptoms following 
service as he did during service.  

Based on the foregoing medical evidence and the entire 
record, the Board finds that the evidence establishes that 
the veteran's skin disorder, diagnosed as hidradenitis 
suppurativa, was incurred during his active service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (an award of service 
connection requires that a veteran incur or aggravate a 
disease or injury during service).  The veteran's service 
medical records clearly indicate that the veteran was treated 
on several occasions for recurrent boils of the buttocks and 
thighs, and that the veteran reported experiencing cysts upon 
separation.  Additionally, the veteran had nearly continuous 
complaints of recurrent boils following his service, 
beginning in early 1985 and continuing through the present.  
While the Board acknowledges the opinion of the VA examiner 
that the veteran may have been predisposed to hidradenitis 
suppurativa and that the May 1980 treatment for a boil was 
not indicative of the start of the veteran's skin disorder, 
the Board finds that the onset of the veteran's skin disorder 
clearly fell within service.  Given the chronicity of the 
veteran's hidradenitis suppurativa, the Board focuses on the 
initial onset in 1980, and not whether the veteran may have 
been predisposed to the disorder.  In this regard, the 
veteran's entrance examination indicates that the he was 
asymptomatic at enlistment, but his medical history report at 
separation shows complaints and treatment for recurrent boils 
of the groin and buttocks.  This is not inconsistent with an 
inservice onset of hidradenitis suppurativa.  Likewise, the 
veteran is competent to testify as to the continuity and 
chronicity of his symptoms.  The Board finds that the 
veteran's history as provided to VA to be credible and has 
significant probative value.  As such, the Board finds that 
the veteran is entitled to service connection for his 
hidradenitis suppurativa, as it was incurred during service.

Under the prior and revised provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to 
material evidence.  Accordingly, the Board concludes that 
service connection is warranted for hidradenitis suppurativa.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for boils, diagnosed as 
hidradenitis suppurativa.

Subject to the laws and regulations governing awards of 
monetary benefits, service connection for hidradenitis 
suppurativa is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

